Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 05-15-2018 under new application, which have been placed of record in the file. Claims 1-15 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-13-2018, 09-07-2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAO ZHAOKENG et al. (CN 106409213 A IDS).

Regarding Claim 1, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests a shift register unit (please see figure 5), comprising:  a first input module sub-circuit (please see figure 2,the input module consisting of M15, M16, M4, and M3 transistors) that is coupled to a first input signal end (please see figure 2, transistor M1 is connected to first input signal end SET), a first voltage signal end (figure 2, DiR1 first voltage signal end) and a pull-up node Figure 2, P is the pull-up node), and  configured to transmit a first voltage signal to the pull-up node under a control of a first input signal (a first input module consisting of a transistor Ml, connected to a first control end SET (i.e., a first input signal end), a first voltage end DIR1 (please see figure 2, paragraphs 50-112., a 
CAO ZHAOKENG et al. (CN 106409213 A IDS) fails to recite the first control signal and the second control signal have a same frequency and opposite phases.
 However, CAO ZHAOKENG et al. (CN 106409213 A IDS) does suggest the first control signal and the second control signal have a same frequency and opposite phases please see content of invention, figure 2-4, for detail please see paragraphs 70-112,  the controlling signal have same frequency and opposite phases.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of figure 2 as teaching of the controlling signals have same frequency and opposite phases.

Regarding Claim 2, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests the first control signal and the second control signal both change as the frame changes, and a period of each of the first control signal and the second control signal includes comprises a time duration of two display frames (please see figures 2-4;  please see content of invention paragraphs 20-38 paragraphs brief description paragraphs 50-112 suggests control signals changes as the direction of scanning display pixels changes).

Regarding Claim 3, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests the second voltage signal is a direct current (DC) voltage signal (please see figures 2-4 paragraphs 50-112 suggests second voltage being a DC voltage).Further Examiner 

Regarding Claim 4, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests a second input sub-circuit coupled to a second input signal end, a fourth voltage signal end and the pull-up node, and configured to transmit a fourth voltage signal to the pull-up node under a control of a second input signal; wherein one of the first voltage signal and the fourth voltage signal is a high level signal, and the other one is a low level signal (please see figure 2-5, paragraphs 50-112, please notice M2, M10 coupled to second input signal and fourth voltage signal  as well as pull-up node P further suggests one of the first voltage signal and the fourth voltage signal is a high level signal).

Regarding Claim 5, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests the first input module sub-circuit comprises: a first switch element, having a control end of the first switch element being coupled to the first input signal end, a first end of the first switch element being coupled to the first voltage signal end, and a second end of the first switch element being coupled to the pull-up node (please see figure 2-5, paragraphs 50-112, M1 switch or transistor being coupled to SET, DIR1, and pull-up node P).

Regarding Claim 6, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests the second input module sub-circuit comprises: a second switch element, having a control 

Regarding Claim 7, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests the output module sub-circuit (Gout and Gout_sub) comprises: a third switch element (M3), having a control end of the third switch element being coupled to the pull-up node M3 gate coupled to node P pull-up), a first end of the third switch element being coupled to the clock signal end (M3 coupled to Clock2), and a second end of the third switch element being coupled to the first output end M3 coupled to Gout); a fourth switch element (M4), having a control end of the fourth switch element being coupled to the pull-up node (M4 gate coupled to node P pull-up), a first end of the fourth switch element being coupled to the second voltage signal end (M4 coupled to V3 further Examiner maintains ) , and a second end of the fourth switch element being coupled to the second output end also coupled to V3 which is coupled to Gout_sub); a fifth switch element, having a control end of the fifth switch element being coupled to the pull-up  node (M5 gate coupled pull-up node P), a first end of the fifth switch element being coupled to the third voltage signal end (M5 coupled to V4), and a second end of the fifth switch element being coupled to a first pull-down node (a second pull-down module consisting of M9, M13, M6, M7, and M5, connected to a second signal end Clock2, the V3, the V4, the Gout_sub, and the Gout); and a sixth switch element, having a control 

Regarding Claim 8, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests the first pull-down module sub-circuit comprises: a seventh switch element, having a control end and a first end of the seventh switch element being both coupled to the first control signal end, and a second end of the seventh switch element being coupled to the first pull-down node; an eighth switch element, having a control end of the eighth switch element being coupled to the first pull-down node, a first end of the eighth switch element being coupled to the third voltage signal end, and a second end of the eighth switch element being coupled to the second pull-down node; a ninth switch element, having a control end of the ninth switch element being coupled to the first pull-down node, a first end of the ninth switch element being coupled to the third voltage signal end, and a second end of the ninth switch element being coupled to the pull-up node; a tenth switch element, having a control end of the tenth switch element being coupled to the first pull-down node, a first end of the tenth switch element being coupled to the third voltage signal end, and a second end of the tenth switch element being coupled to the first output end; and an eleventh switch element, having a control end of the eleventh switch element being coupled to the first pull-down node, a first end of the eleventh 

Regarding Claim 9, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests the second pull-down module sub-circuit comprises: a twelfth switch element, having a control end and a first end of the twelfth switch element being both coupled to the second control signal end, and a second end of the twelfth switch element being coupled to the second pull-down node; a thirteenth switch element, having a control end of the thirteenth switch element being coupled to the second pull-down node, a first end of the thirteenth switch element being coupled to the third voltage signal end, and a second end of the thirteenth switch element being coupled to the first pull-down node; a fourteenth switch element, having a control end of the fourteenth switch element being coupled to the second pull-down node, a first end of the fourteenth switch element being coupled to the third voltage signal end, and a second end of the fourteenth switch element being coupled to the pull-up node; a fifteenth switch element, having a control 

Regarding Claim 10, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests each of the switch elements is an N-type thin film transistor (TFT) or a P-type TFT (content of invention, please see paragraphs 70-90).

Regarding Claim 11, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests a scanning mode of the shift register unit comprises a forward scanning mode and a reverse scanning mode; in the forward scanning mode, the first voltage signal is a 

Regarding Claim 12, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests cascaded connection; wherein an output signal of a first output end of a Mth stage of shift register unit is used as a first input signal of a (M+l)th stage of shift register unit; and if the shift register unit further comprises a second input module, then the output signal of the first output end of the Mth stage of shift register unit is also used as a second input signal of a (M- l )th stage of shift register unit  (please see content of invention paragraphs 30-38).

Regarding Claim 13, CAO ZHAOKENG et al. (CN 106409213 A IDS) suggests A display device, comprising the gate driver circuit (please see content of invention paragraphs 30-38 suggests and details a gate driving circuit also see paragraphs 108-116).



Regarding Claim 15, CAO ZHAOKENG et al. (CN 106409213 A IDS)  suggests the step of transmitting the clock signal to the first output end and transmitting the second voltage signal to the second output end by the output sub-circuit is performed under the control of a capacitor C and a clock signal of CK; transmitting, by M2, a signal of DIR2 to P under the control of a second input signal to turn off M15 and M16; pull down, by M12 and M10 or M7 and M5, output signals of Gout_sub and Gout under the control of a first or second control signal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
Feng Slin (US 20180090090 A!) disclosure; paragraph 7, 18-25.
Ma Zhanjie (US 20150155052 A1) disclosure; paragraphs 46-58, 
Mi Lei et al. (US 20180336957 A1) disclosure; paragraphs 5-21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

03-12-2021